Order entered November 21, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01192-CV

                  GRAHAM-RUTLEDGE & COMPANY, INC., Appellant

                                                V.

                            BETH STEEB-HOUGHTON, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Collin County, Texas
                           Trial Court Cause No. 005-00270-2013

                                               ORDER
       The Court has before it the November 13, 2013 request by the Collin County Clerk for an

extension of time to file the clerk’s record. The request states that appellant has not yet paid for

the clerk’s record. We also note that appellant has not paid the filing fee for this appeal.

Accordingly, this is the order of the Court.

       We ORDER appellant to pay the $175 filing fee for this appeal by DECEMBER 3,

2013. If the filing fee is not paid by the date, the Court will, without further notice, dismiss the

appeal. See TEX. R. APP. P. 42.3(c).

       We GRANT the November 13, 2013 request for an extension of time to file the clerk’s

record. We ORDER the Collin County Clerk to file by, DECEMBER 9, 2013, either the

clerk’s record or written verification that appellant has not paid for the record. We notify
appellant that regardless of whether the filing fee is paid by December 3, 2013, if we receive

verification that appellant has not paid for the clerk’s record, we will, without further notice,

dismiss the appeal for want of prosecution. See TEX. R. APP. P. 37.3(b).

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Collin County Clerk and to counsel for all parties.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE